Citation Nr: 1757453	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-25 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than December 19, 2007, for the grant of service connection for ischemic heart disease (IHD).

2.  Entitlement to an effective date earlier than February 1, 2016, for the award of a of 30 percent rating for coronary artery disease (CAD) status post coronary artery bypass grafting (CABG).

3.  Entitlement to an effective date earlier than August 4, 2015, for the grant of service connection for chronic renal disease (kidney condition).

4.  Entitlement to an initial rating in excess of 10 percent for IHD, prior to February 25, 2011.

5.  Entitlement to a rating in excess of 30 percent for CAD status post CABG, from February 1, 2016.

6.  Entitlement to a rating in excess of 30 percent prior to March 11, 2016, and in excess of 60 percent thereafter, for chronic renal disease (kidney condition).

REPRESENTATION

Veteran represented by:	Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2010, March 2011 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's service connection claim for IHD was initially granted by the RO in a December 2010 rating decision and he was awarded a 10 percent rating effective August 26, 2008.  In a March 2011 rating decision, the RO granted the 10 percent rating for IHD effective December 19, 2007, and also awarded a 100 percent rating from February 25, 2011.  The RO proposed to sever service connection for IHD in a May 2012 rating decision and in a February 2013 rating decision, IHD was severed, effective May 1, 2013.

In July 2015, four claims came before the Board, including whether severance of service connection for IHD was proper, whether severance of entitlement to special monthly compensation (SMC) was proper, as well as an increased rating for IHD and an earlier effective date for the grant of service connection for IHD.  The Board remanded the claims for further development.  In March 2016 the Board denied the claims and found service connection for IHD was properly severed, entitlement to SMC at the housebound rate was properly severed and the issues of an increased rating and earlier effective date for IHD were thus rendered moot.

The Board notes in a July 2016 rating decision, the RO granted service connection for CAD with a 100 percent rating effective December 21, 2015.  The October 2016 rating decision then awarded a 30 percent rating for CAD effective February 1, 2016, following a period of convalescence, and a May 2017 rating decision granted the 100 percent rating from May 1, 2013.  Thus, the Veteran has received a 100 percent rating for his heart disability, IHD and CAD, from February 25, 2011 to January 31, 2016.

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court granted a Joint Motion for Partial Remand (JMPR) by the parties to vacate and remand for further development that part of the Board's decision that denied entitlement to an increased initial rating for IHD and entitlement to an effective date earlier than December 19, 2007 for the grant of service connection for IHD.  Essentially, the Court found that the Veteran's entitlement to service connection and a 100 percent rating for IHD was restored.  Thus, the issues of an increased initial rating and an earlier effective date of service connection for IHD were no longer moot and before the Board.

In the November 2016 statement of the case (SOC), the RO denied a rating in excess of 30 percent for CAD from February 1, 2016, as well as an effective date earlier than February 1, 2016 for the 30 percent rating.  Following the November 2016 statement of the case (SOC), the Veteran submitted a January 2017 substantive appeal perfecting the appeal.  In August 2017, the CAD issues were certified to the Board.  As a result, these issues are currently before the Board for appellate review.  See 38 C.F.R. § 20.302 (2017).

With regard to the claims related to renal disease, in November 2015, the RO granted service connection and a 30 percent rating effective August 4, 2015.  In a March 2016 rating decision, the RO increased the Veteran's kidney rating to 60 percent effective March 11, 2016.  Additionally, following the March 2016 SOC, the Veteran submitted an April 2016 substantive appeal.  Thereafter, in May 2016, the issues of an effective date earlier than August 4, 2015 for the grant of service connection for renal disease, as well as increased ratings were certified to the Board.  As a result, these issues are currently before the Board for appellate review.  See 38 C.F.R. § 20.302 (2017).


FINDINGS OF FACT

1.  The Court's May 2017 Order restored the Veteran's entitlement to service connection and a 100 percent rating for IHD, effective February 25, 2011.

2.  The RO failed to follow the due process provisions of 38 C.F.R. § 3.105 (e) prior to reducing the Veteran's heart disability rating to 30 percent effective February 1, 2016; thus, the October 2016 rating decision which awarded a 30 percent rating for CAD, effective February 1, 2016, is void ab initio.

3.  The Veteran did not submit a claim, either formal or informal, for service connection for a cardiac disorder earlier than December 19, 2007.

4.  As the Veteran's 100 percent rating for IHD is being restored from February 25, 2011, the claim for entitlement to an effective date earlier than February 1, 2016, for the 30 percent rating for CAD, is rendered moot.

5.  The Veteran did not submit a claim, either formal or informal, for service connection for a renal disorder earlier than August 4, 2015.

6.  The Veteran's IHD was not productive of a workload of less than 7 metabolic equivalents (METs) with evidence of cardiac hypertrophy or cardiac dilatation on electrocardiogram, prior to February 25, 2011.

7.  As the Veteran's 100 percent rating for IHD is restored from February 25, 2011, the claim for entitlement to a rating in excess of 30 percent for CAD from February 1, 2016, is rendered moot.

8.  From August 4, 2015 to March 10, 2016, the Veteran's renal disease showed elevated albumin/creatinine levels; but not constant albuminuria with some edema; or, definite decrease in kidney function.

9.  From March 11, 2016, the Veteran's kidney disease manifested by constant albuminuria with some edema and decrease in kidney function; but not persistent edema and albuminuria with blood urea nitrogen (BUN) of at least 40 mg percent; or, creatinine of at least 4 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion related to the kidney disorder.


CONCLUSIONS OF LAW

1.  The reduction from 100 percent to 30 percent for the service-connected heart disability was improper, and the 100 percent rating for IHD is restored, effective February 25, 2011.  38 U.S.C. §§ 1155; 38 C.F.R. § 3.105 (e) (2017).

2.  The criteria for an effective date earlier than December 19, 2007 for the grant of service connection for a heart disability have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.159, 3.400 (2017).

3.  As a rating of 100 percent for IHD has been restored from February 25, 2011, the issue of an effective date earlier than February 1, 2016 for the grant of a 30 percent rating for CAD, is rendered moot.  38 U.S.C. § 1155 (2012) (2017).

4.  The criteria for an effective date earlier than August 4, 2015 for the grant of service connection for chronic renal disease have not been met.  38 U.S.C. §§ 5107, 5109A, 5110 (2012); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.159, 3.400 (2017).

5.  Prior to February 25, 2011, the criteria for an initial rating in excess of 10 percent for a heart disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code (DC) 7005 (2017).

6.  As a rating of 100 percent for IHD has been restored from February 25, 2011, the issue of a rating in excess of 30 percent for CAD from February 1, 2016, is rendered moot.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.324 (2017).

7.  The criteria for a rating in excess of 30 percent prior to March 10, 2016, and in excess of 60 percent thereafter, for renal disease, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, DC 7541 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Reduction

As previously noted, following the May 2017 Order of the Court, the Veteran's IHD rating of 100 percent was restored effective February 25, 2011.  In the July 2016 rating decision, the RO improperly awarded a 100 percent rating for CAD under DC 7017 and subsequently, reduced the CAD rating to 30 percent in the October 2016 rating decision.  Thus, the RO's action was improper with regard to the reduction to a 30 percent rating for CAD in the October 2016 rating decision, and such decision is void ab initio.

Any change in evaluation based upon any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e).  The preliminary matter in this case is whether the RO followed the procedural protections for reducing the Veteran's service-connected heart disability from 100 percent to 30 percent, as set forth in 38 C.F.R. § 3.105 (e).

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105 (e).  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record, of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105 (e).

The 100 percent rating for IHD under DC 7005 was restored and thus the reduction to 30 percent under DC 7017 for CAD was improper.  Moreover, any subsequent due process was lacking, as the initial restoration to 100 percent under DC 7005 did not occur.  The Board finds that the RO did not satisfy a critical due process requirement under 38 C.F.R. § 3.103 (b)(2) and 3.105(e).  Therefore, the RO reduced the Veteran's rating under DC 7017 in the October 2016 rating decision without complying with the relevant regulations governing rating reductions.  Id.

The due process requirements of 38 C.F.R. § 3.105 (e) were established to serve as a procedural protection against improper reductions of disability ratings.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Hudgens v. Gibson, 26 Vet. App. 558, 564 (2014).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 598, 595 (1991).

Thus, the Board finds that the Veteran's rating was not restored at 100 percent under DC 7005, effective February 25, 2011.  Therefore, the October 2016 rating decision reducing the Veteran's heart rating to 30 percent effective February 1, 2016, under DC 7017, was improper and thus void ab initio.  See Greyzck, 12 Vet. App. at 292.  Accordingly, the 100 percent rating is reinstated for service-connected IHD effective February 25, 2011.

II.  Earlier Effective Dates

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later, except in limited situations provided in § 20.1304(b)(1) of this chapter.  See 38 C.F.R. § 3.400.

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); see Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Instead of assigning an effective date mechanically on the date of a Veteran was diagnosed, "all of the facts should be examined to determine the date that [the Veteran's disease] first manifested."  See id. at 58.  The Board must determine when a service-connected disability manifested itself under the all of the "facts found," including the medical opinions in question, and assign an effective date based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35-36 (2000).  "[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528).  The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA. Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

A.  Entitlement to an effective date earlier than December 19, 2007, for the grant of service connection for IHD.

The Veteran did not file a claim for IHD until September 2010.  There was prior medical evidence, addressed below, suggesting treatment related to a heart disorder.  Based on such, the RO awarded service connection for IHD and a 10 percent rating in a December 2010 rating decision, effective August 26, 2008.  As noted, the RO then awarded an earlier effective date for the 10 percent rating for IHD, effective December 19, 2007.  After a review of the evidence, the Board finds an effective date earlier than December 19, 2007 is not warranted.

The Board notes the initial claim for IHD, either formal or informal, was not submitted by the Veteran until September 2010.  Despite this, the RO awarded an initial effective date for service connection of December 19, 2007.  Therefore, VA is precluded, as a matter of law, from granting an effective date prior to December 19, 2007, for service connection for IHD.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.

B.  Entitlement to an effective date earlier than February 1, 2016, for the 30 percent rating for CAD.

As noted above, following the May 2017 Order of the Court, the Veteran's IHD rating of 100 percent was restored effective February 25, 2011.  However, the RO improperly awarded a 100 percent rating effective May 1, 2013, and a reduction to 30 percent effective February 1, 2016, under DC 7017.  Thus, the October 2016 rating decision which reduced the rating to 30 percent is void ab initio.  As such, the Veteran's rating for IHD is restored at 100 percent from February 25, 2011.  Thus, the claim for entitlement to an effective date earlier than February 1, 2016 for the 30 percent rating for CAD, has been rendered moot.  There remains no controversy to resolve and the claim must be denied.

C.  Entitlement to an effective date earlier than August 4, 2015, for the grant of service connection for chronic renal disease.

The Veteran's claim for a kidney condition related to his service-connected diabetes was received on August 4, 2015.  As noted, the RO granted the Veteran's claim and a 30 percent rating in a November 2015 rating decision, with an effective date of August 4, 2015.  The Board finds this is the earliest date of record that it is factually ascertainable that entitlement arose.

On the same date as the claim, August 4, 2015, a July 2015 medical opinion was received.  It indicated the Veteran's hemoglobin A1C on a three month average was 6.0.  It further noted good urine microprotein levels and that the Veteran's blood pressure medication was going to be changed.  It instructed the Veteran to monitor his blood pressure and that the change in medication may help his kidneys.  His cholesterol was listed as 139, noted as high, and his uric acid level was also found to be high.

The Veteran underwent September 2015 and March 2016 VA examinations.  The September 2015 examiner indicated the Veteran's kidney disorder is at least as likely as not proximately due to or the result of his service-connected diabetes mellitus.  She stated the Veteran has had diabetes and his albumin/creatinine ration has been elevated since 2014, which is an early indicator of diabetes mellitus kidney disease.  She noted his current GFR is low and reflective of chronic kidney disease.  Thus, she found his kidney condition was proximately due to his diabetes.  The Veteran was granted service connection thereafter.

Additionally, the March 2016 VA kidney examination addressed the current severity of the Veteran's kidney condition.  The examiner noted "elevated blood urea N, creatinine, glucose and decreased GFR."  He indicated in the spring of 2015, the Veteran reported being put on Vitamin D by a VA physician and nothing else was done.  The examiner indicated no follow-up laboratory tests were performed and the course of the reduced kidney function is not known.  He reported "GFR - 40 (should be >60); Creatinine - 1.71 (0.44 - 1.30)."  He noted the Veteran has renal dysfunction which does not require regular dialysis and he has no signs or symptoms due to renal dysfunction.  The examiner indicated the Veteran has diabetic nephropathy due to chronic renal failure and that his neuropathy impacts him being on his feet and using his hands.  Abnormal test results were also noted with regard to BUN, creatinine, EGFR and urinalysis.

The evidence supports an earlier effective date is not warranted for the renal disease claim.  The initial claim for renal disease, either formal or informal, was not submitted by the Veteran until August 2015.  Further, it is not factually ascertainable that the Veteran had chronic renal disease related to diabetes mellitus, prior to August 4, 2015.  There were no prior communications or actions evidencing an intent to apply for, or a belief in entitlement to, service connection for a renal disorder.  Further, the medical evidence of record has not established an earlier informal claim.  See 38 C.F.R. § 3.157.  Thus, there is no legal basis to assign an effective date earlier than August 4, 2015, the date of the claim.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When an appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As noted, the Veteran's claim or IHD was received September 2010.

Prior to the claim, the Veteran's VA treatment records indicated that he underwent a VA carotid duplex study in October 2005, in which cardiac function was noted to be normal, including electrocardiogram (EKG).  Diagnostic testing showed "no acute cardiopulmonary disease."  However, studies showed atherosclerotic disease of the left and right carotid arteries at the bifurcation and an indication of "bilateral carotid bruits" was given.  Identical results were noted in a VA carotid duplex study in July 2007, following recent placement of a carotid stent; the heart was again asymptomatic and EKG was again normal.

A March 2006 VA treatment note stated a secondary diagnosis of carotid artery disease and noted the Veteran had a history of such disorder.

VA primary care treatment records from February 2007 list congestive heart failure (CHF) unspecified as an active problem.  Although there is no supportive reasoning included, the condition continues to be listed throughout the VA treatment records.  A secondary diagnosis again lists "known carotid artery disease with need for f/u dopplers."  Dizziness was also listed as an active problem and listed throughout the record.

In May 2007 the Veteran had a VA myocardial perfusion study that noted history of abnormal EKG.  The resultant clinical impression was normal perfusion study, with LVEF of 50 percent.  A July 2007 record indicated the Veteran had a left internal carotid stent inserted in June 2007.  Another July 2007 VA record noted the right internal carotid artery has 50-60 percent stenosis and also, "moderate blockages in the arteries in his neck."  The Board notes a June 2007 record noted his past medical history was asymptomatic from a cardiac perspective with a normal EKG.

In a December 2007 VA treatment record, the physician indicated a secondary diagnosis of CAD.  It noted he was off Plavix and on aspirin.  Thereafter, a February 2008 record indicated the Veteran's pertinent medical history included heart disease.   A February 2008 record also indicated the Veteran's past medical history was asymptomatic for heart disorders.  An October 2009 VA record indicated a CT scan showed no significant interval change and that the carotid stent remains patent on the left side.

Following the Veteran's September 2010 claim for IHD, he was afforded a February 2011 VA examination in which the examiner indicated an estimate for the when heart condition began was 2007.  He noted symptoms of angina, dyspnea, fatigue and dizziness, as well as moderate CHF as of 2007.  He further noted the 2007 angioplasty and stent placed in the Veteran's left carotid.  The examiner indicated the estimated METs upon testing were 3-4, based on cardiac function, although the Veteran did not attend his diagnostic appointment.  He concluded the Veteran's heart diagnosis had progressed to IHD and CHF status post left carotid artery angioplasty and stent placement.  He noted the Veteran's symptoms of dizziness noted in his history are at least as likely as not related to his Meniere's disease, diagnosed in 2005.

In May 2012, a VA opinion was submitted in which the examiner indicated there is no documented evidence of diagnosed CAD.  He stated the Veteran had carotid vascular disease, but not CAD.  The examiner could not find any factual evidence of coronary intervention, although the record noted "congestive heart failure, not specified."  He stated there was no other proof positive that the Veteran had CHF.  He further indicated it is unlikely the Veteran had true IHD as there is no factual medical record to support the diagnosis.  He concluded the medical records do not support a true diagnosis of IHD.

Finally, the Veteran had a VA examination in September 2015, performed by a cardiologist.  The examiner stated that examination of the Veteran's heart, lungs, lower extremities, pulses, carotids, neurological and abdomen was all normal.  The examiner stated the Veteran does not now have, and has not in the past had, a diagnosed heart condition.  She noted a history of prediabetes, tobacco abuse, hypertension and carotid artery stent; however, no known catheterization or coronary stents.  In that regard, the stent in 2007 was carotid, not coronary.  She noted the Veteran described having chest pain, but echocardiogram in 2012 showed normal diastolic function and nuclear stress test showed ejection fraction of 71 percent with no evidence of ischemia or prior infarct.  The examiner stated it is clearly and unmistakably evident the Veteran does not have IHD, DHF or CAD, or any other heart condition that qualifies within the generally accepted medical definition of IHD.

The Board notes in October 2015, the Veteran had VA surgery to perform coronary artery bypass grafting (CABG).  The clinical impression was unstable angina, multivessel CAD, diabetes mellitus, dyslipidemia, carotid artery disease status post stenting, hypertension and ongoing tobacco abuse.  However, the preoperative and postoperative diagnosis for the surgery cited unstable angina, diabetes, hypertension, dyslipidemia, severe carotid disease status post carotic stent and peripheral vascular disease.

The Veteran was afforded an October 2016 VA examination in which the examiner diagnosed him with CAD and CABG, from October 2015.  The Veteran reported having chest pain and then subsequently underwent the cardiac catherization which showed three vessel coronary disease.  He was treated with coronary artery bypass surgery but did not have a myocardial infarction.  He noted the Veteran meets the criteria for IHD and continuous medication is required.  Additionally, the examiner indicated the Veteran underwent an EKG in October 2016 which was found normal; however, a July 2016 echocardiogram indicated LVEF of 50-55 percent.  The examiner further noted abnormal wall thickness, including mild concentric left ventricular hypertrophy.  He stated the Veteran could not perform the METs testing as his peripheral vascular disease significantly limits his ability to exercise.  Thus, a METs value could not be obtained without resorting to mere speculation.

A.  Entitlement to an initial rating in excess of 10 percent for IHD, prior to February 25, 2011.

The Veteran's heart disability was initially rated pursuant to 38 C.F.R. § 4.104, DC 7005.  Under that DC, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs with dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for more than one episode of acute CHF in the past year; or a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic CHF, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction less than 30 percent.  Id.

The Board finds that a rating in excess of 10 percent for his heart disability is not warranted prior to February 25, 2011.  The evidence shows that the Veteran throughout the period suffered symptoms related to his heart disability; however, the severity of those symptoms does not arise above the current 10 percent rating.

The evidence does not show testing results of workload of greater than 5 METs but not greater than 7 METs.  Ongoing symptoms of dyspnea, fatigue, angina, or syncope related to his heart were not found.  Further, there is no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  The May 2007 VA record indicated LVEF of 50 percent which would seem to support a higher rating; however, that record also noted the Veteran's myocardial perfusion study was normal, and similar subsequent tests were normal as well.  Ongoing symptoms of dizziness were indicated, a symptom listed in the 30 percent rating.  However, the February 2011 examiner concluded the Veteran's symptoms of dizziness noted in his history are at least as likely as not related to his Meniere's disease, diagnosed in 2005.

Further, the Board cannot ignore the May 2012 and September 2015 VA opinions.  The May 2012 examiner indicated there is no documented evidence of diagnosed CAD, but only carotid vascular disease.  He noted there was no proof positive that the Veteran had CHF.  Further, the September 2015 examiner indicated the Veteran does not now have, and has not in the past had, a diagnosed heart condition.  She stated it is clearly and unmistakably evident the Veteran does not have IHD, DHF or CAD, or any other heart condition that qualifies within the generally accepted medical definition of IHD.

Therefore, when considering the evidence overall, a rating in excess of 10 percent is not warranted for the Veteran's service-connected IHD, prior to February 25, 2011.  There is no doubt to be resolved and an initial rating in excess of 10 percent is denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.



B.  Entitlement to a rating in excess of 30 percent for CAD from February 1, 2016.

As noted above, following the May 2017 Order of the Court, the Veteran's IHD rating of 100 percent was restored effective February 25, 2011.  However, the RO improperly awarded a 100 percent rating effective May 1, 2013, and a reduction to 30 percent effective February 1, 2016, under DC 7017.  Thus, the October 2016 rating decision which reduced the rating to 30 percent is void ab initio.

As such, the Veteran's rating for IHD is restored to 100 percent at February 25, 2011.  Thus, the claim for entitlement to a rating in excess of 30 percent for CAD from February 1, 2016, has been rendered moot.  There remains no controversy to resolve and the claim must be denied.

C.  Entitlement to a rating in excess of 30 percent prior to March 11, 2016, and in excess of 60 percent thereafter, for chronic renal disease.

With regard to the Veteran's service-connected renal disease, a November 2015 rating decision granted service connection and a 30 percent rating effective August 4, 2015.  A March 2016 rating decision increased the rating to 60 percent effective March 11, 2016.  Thus, both periods will be reviewed for potential increases under DC 7541.

Under DC 7541 for renal dysfunction, a 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Concurrently with the Veteran's claim, a July 2015 medical opinion was received which indicated the Veteran's hemoglobin A1C on a three month average was 6.0.  It indicated good urine microprotein levels and that his blood pressure medication was going to be changed.  It instructed the Veteran to monitor his blood pressure and that the change may help his kidneys.  His cholesterol was listed as 139, noted as high, and his uric acid level was also found to be high.

The Veteran also underwent September 2015 and March 2016 VA examinations.  The September 2015 examiner indicated the Veteran's kidney disorder is at least as likely as not proximately due to or the result of his service-connected diabetes mellitus.  She stated the Veteran has had diabetes and his albumin/creatinine level has been elevated since 2014, which is an early indicator of diabetes mellitus kidney disease.  She noted his current GFR is low and reflective of chronic kidney disease.  Thus, she found his kidney condition was proximately due to his diabetes.  The March 2016 VA kidney examination addressed the severity of the Veteran's kidney condition; the examiner noted "elevated blood urea N, creatinine, glucose and decreased GFR."  He indicated in the spring of 2015, the Veteran reported being put on Vitamin D by a VA physician and nothing else was done.  The examiner indicated no follow-up laboratory tests were performed and the course of the reduced kidney function is not known.  He reported "GFR - 40 (should be >60); Creatinine - 1.71 (0.44 - 1.30)."  He noted the Veteran has renal dysfunction which does not require regular dialysis and he had no signs or symptoms due to renal dysfunction.  The examiner indicated he has diabetic nephropathy due to chronic renal failure and that his neuropathy impacts him being on his feet and using his hands.  Abnormal test results were noted with BUN, creatinine, EGFR and with urinalysis.  BUN results showed 35 mg/dl; creatinine showed 1.71 mg/dl; EGFR showed 40 ml/min/1.73 m2; and urinalysis showed 8/HPF.

Based on the record, the Board finds that a rating in excess of 30 percent for the Veteran's renal disease is not warranted prior to March 11, 2016.  Further, a rating in excess of 60 percent has not been met from since that date.

The Board affords significant weight to the VA examiner's opinions of record.  The September 2015 examiner found the Veteran's albumin/creatinine ration has been elevated since 2014, which is an early indicator of diabetes mellitus kidney disease.  She noted his current GFR is low and reflective of chronic kidney disease which is due to his diabetes.  This establishes that the Veteran's renal disease is related to his service-connected diabetes and that a compensable rating is warranted, which is 30 percent under DC 7541.  There was no indication for constant albuminuria with some edema or definite objective decrease in kidney function.  Thus, a 60 percent rating was not supported for this period.

From March 11, 2016, the Veteran received a 60 percent rating.  The Board finds that an increase to 80 percent is not warranted under DC 7541.  The evidence does not support BUN of 40 to 80 mg percent or creatinine 4 to 8 mg percent.  Further, there is no medical evidence in support that his renal disease alone causes generalized poor health characterized by lethargy, weakness or limitation of exertion.  Thus, the criteria for a rating greater than 60 percent from March 11, 2016, have not been met or approximated.

To the extent that the Veteran contends increased ratings are appropriate, the determination as to which symptoms are attributable to his renal disability and the severity of those symptoms requires diagnostic testing and are highly technical matters.  Such matters are beyond the knowledge of a non-expert.  Therefore, a medical expert is required and the record does not indicate the Veteran has medical expertise or training.  Therefore, the Veteran's lay opinions in regard to the level of his renal disease are afforded less probative weight than the two VA examinations of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  On the other hand, the medical testing results and renal disability findings reported by medical professionals in this case with regard to the nature and severity of the Veteran's renal disability have great probative value.  Such reports are rendered by medical professionals with the requisite training and expertise to test for and to render opinions regarding the nature and severity of the Veteran's renal disability.  
Thus, the criteria for a rating greater than 30 percent for renal disability under DC 7541 have not been met or approximated prior to March 11, 2016.  Further, from that date, a rating in excess of 60 percent is not supported.  As discussed above, BUN of 40 to 80 mg percent; or, creatinine 4 to 8 mg percent is not shown.  At no point during the applicable rating period have the criteria for a rating greater than those discussed above been met or approximated.  


ORDER

Entitlement to restoration of a 100 percent rating for service-connected IHD, effective February 25, 2011, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an effective date earlier than December 19, 2007, for the award of service connection for IHD is denied.

Entitlement to an effective date earlier than February 1, 2016, for the grant of the 30 percent rating for CAD, is denied.

Entitlement to an effective date earlier than August 4, 2015, for the grant of service connection for chronic renal disease, is denied.

Prior to February 25, 2011, a rating in excess of 10 percent for IHD is denied.

A rating in excess of 30 percent from February 1, 2016 for CAD is denied.

A rating in excess of 30 percent prior to March 11, 2016, and in excess of 60 percent thereafter, for chronic renal disease, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


